DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 8, reference number “10” is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the FRP connecting device as incorporated in the FRP composite material pile must be shown or the feature(s) canceled from the claim(s).  (Note: while Figures 3-7 show the connecting device, the figures do not show the connecting in use with between two piles).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (hence claims 2-20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 1, the recitation of “FRP” is not readily understood, thus rendering the claims indefinite.  The first occurrence of abbreviations should be spelled out.  For example, FRP (fiber reinforced plastic).  For the purposes of this action, it is assumed that FRP is fiber reinforced plastic.
Claim 1 recites the limitation "the connecting pins" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as understood, claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirmiran et al (US 6,123,485) in view of Landaeus et al (US 4,836,717).
As to claim 1, Mirmiran et al discloses the FRP composite material pile (30,40) (see figures 1C and 1D).  Mirmiran et al does not disclose the FRP connecting device.
Landaeus et discloses a connecting device for piles comprising:  connecting plates (see annotated Figure 1), connecting bars 15, key grooves 13, and connecting pins 18.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connecting device as disclosed by Landaeus et al, since doing so provides the expected benefit of connecting piles to one another.
	


    PNG
    media_image1.png
    870
    923
    media_image1.png
    Greyscale


As to claim 2, Mirmiran et al discloses (see figures 1C and 1D) wherein the reinforcing bars between the outer ring pipe and the inner ring pipe are arranged in circumferential symmetry; the space between an inner pipe and an outer pipe is divided into a plurality of cavities by the reinforcing bars; a cavity is also formed in the inner pipe; the cavity is used for filling a cement-based material during pile forming.

As to claim 3, Mirmiran et al discloses (see figures 1C and 1D) wherein connecting bars arranged on the connecting plates are arranged in circumferential symmetry.  Furthermore, the key grooves 13 as disclosed by Landaeus et al are also formed in circumferential symmetry.
As to claim 4, Mirmiran et al discloses (see figures 1C and 1D)  wherein the connecting bars are reinforcing steel bars or FRP bars.
As to claim 5, Mirmiran et al discloses (see figures 1C and 1D) wherein the connecting bars are reinforcing steel bars or FRP bars.
As to claim 6, Mirmiran et al in view of Landaeus et al discloses wherein the connecting pins are I-shaped or frame-shaped.  Landaeus et al discloses pins 18 that I-shaped or frame shaped.
As to claim 7, Mirmiran et al in view of Landaeus et al discloses wherein connecting bars are also arranged symmetrically.  Landaeus et al discloses connecting bars 15 that are arranged symmetrically. 
As to claim 8, Mirmiran et al in view of Landaeus et al does not disclose wherein the thickness of the connecting plates is 30 mm to 60 mm, and the length of the connecting bars is 30 to 40 times the diameter of the reinforcing steel bar, however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the thickness of the connecting plates is 30 mm to 60 mm, and the length of the connecting bars is 30 to 40 times the diameter of the reinforcing steel bar because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

As to claim 9, Mirmiran et al discloses (see figures 1B and  1C, such pile may be formed by pultrusion, see col. 5, lines 13-17) preparing an FRP pultrusion hollow profile by pultrusion equipment, wherein the length of the pipe is 3 m to 5 m;
manufacturing a circumferential FRP winding pipe by taking the FRP pultrusion hollow profile as a membrane to obtain a composite pipe section.
	Mirmiran et al does not disclose connecting a connecting plate of the FRP connecting device to one end of the composite pipe section, and performing sealing treatment; processing and manufacturing connecting plates, connecting pins, and connecting bars of an FRP connecting device, and processing connecting key grooves matched with the connecting pins; connecting the connecting plates of the FRP connecting device by using the connecting pins to realize the connection of two composite pipe sections until the composite pipe sections in the number required by a design are connected to form the FRP composite material pile.
	Landaeus et discloses a connecting device for piles comprising:  connecting plates (see annotated Figure 1), connecting bars 15, key grooves 13, and connecting pins 18.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connecting device as disclosed by Landaeus et al, since doing so provides the expected benefit of connecting piles to one another.


As to claim 10, Mirmiran et al discloses (see figures 1B and  1C) wherein the reinforcing bars between the outer ring pipe and the inner ring pipe are arranged in circumferential symmetry; the space between an inner pipe and an outer pipe is divided into a plurality of cavities by the reinforcing bars; a cavity is also formed in the inner pipe; the cavity is used for filling a cement-based material during pile forming.
As to claim 11, Mirmiran et al discloses (see figures 1C and 1D) wherein connecting bars arranged on the connecting plates are arranged in circumferential symmetry.  Furthermore, the key grooves 13 as disclosed by Landaeus et al are also formed in circumferential symmetry.
As to claim 12, Mirmiran et al discloses (see figures 1C and 1D)  wherein the connecting bars are reinforcing steel bars or FRP bars.
As to claim 13, Mirmiran et al discloses (see figures 1C and 1D) wherein the connecting bars are reinforcing steel bars or FRP bars.
As to claim 14, Mirmiran et al in view of Landaeus et al discloses wherein the connecting pins are I-shaped or frame-shaped.  Landaeus et al discloses pins 18 that I-shaped or frame shaped.
As to claim 15, Mirmiran et al in view of Landaeus et al discloses wherein connecting bars are also arranged symmetrically.  Landaeus et al discloses connecting bars 15 that are arranged symmetrically. 
As to claim 16, Mirmiran et al in view of Landaeus et al does not disclose wherein the thickness of the connecting plates is 30 mm to 60 mm, and the length of the connecting bars is 30 to 40 times the diameter of the reinforcing steel bar, however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the thickness of the connecting plates is 30 mm to 60 mm, and the length of the connecting bars is 30 to 40 times the diameter of the reinforcing steel bar because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claim 18, Mirmiran et al discloses (see figures 1C and 1D)wherein the reinforcing bars between the outer ring pipe and the inner ring pipe are arranged in circumferential symmetry; the space between an inner pipe and an outer pipe is divided into a plurality of cavities by the reinforcing bars; a cavity is also formed in the inner pipe; the cavity is used for filling a cement-based material during pile forming.
As to claim 19, Landaeus et al discloses wherein connecting bars 15 arranged on the connecting plates are arranged in circumferential symmetry; the key grooves 13 are also formed in circumferential symmetry.
As to claim 20, Landaeus et al discloses wherein the connecting bars 15 are reinforcing steel bars or FRP bars.

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 17 the prior art of record fails to show or suggest the method comprising:  (1) after connecting the connecting plate and the composite pipe section, pouring cement- based filler in the cavities of the composite pipe section, wherein the strength of the filler is not less than 30 MPa, layered pouring is adopted during pouring, and vibrating is performed while pouring, so that the filler is compact;
(2) after the pouring of one composite pipe section is completed, inserting the connecting bars of the FRP connecting device into the filler in top cavities to form a whole body, and curing to complete the pouring of one composite pipe section;
connecting, by using the connecting pins, the poured composite pipe section to a composite pipe section to be poured, and operating according to the foregoing method, and continuing performing pouring of the composite pipe sections until completing the pile forming of the overall FRP composite material pile.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678